Hammond, J.
It must be assumed in the absence of the evidence upon which the single justice acted that Frank H. Stevens is a proper person to act as administrator de bonis non.
It is urged by the appellant that under the statute (R. L. c. 137, § 8) only one administrator de bonis non may be appointed, but we think more than one may be appointed when such action is deemed proper by the court.
That part of the decree which remands the case to the Probate Court for the appointment of a person in the place of Copeland is within the power of the court. The case is plainly distinguishable from Jewett v. Turner, 172 Mass. 496, and Cogswell v. Hall, 183 Mass. 575, cited by the appellant. In each of these cases the power to appoint had been exhausted by a final decree. In the present case it is a part of the final decree that one shall be appointed.

Decree affirmed.